DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s overall amended claim regarding the “power switch with audio trigger condition and least one control action in the response mode, wherein the control action is controlling, by a power interrupter in electrical communication with the power switch, power delivery to a powered load based at least on the out of band condition” has been analyzed and rejected in light of new ground of rejection.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (Zeleznik et al. (US 2020/0336841 A1)  disclose the issue of audio control according to various modes including “a power switch with audio trigger condition and least one control action in the response mode, wherein the control action is controlling, by a power interrupter in electrical communication with the power switch, power delivery to a powered load based at least on the out of band condition”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-4, 6, 8-12 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Lee et al. (US 2018/0158460 A1).

Claim 1, the prior art disclose of a method for processing audio data received at a power switch, the method comprising: obtaining, by one or more microphones of the power switch, audio data in a passive mode (fig.8 (803); fig.6 (607); fig.19 (1915); par [122]/the audio is receive in passive mode) ; processing, by one or more processors of the power switch, the audio data to identify a trigger condition (fig.6 (601); par [122, 127]); determining, by the one or more processors, the trigger condition corresponds to an out of band condition (par [158, 244]/such voice may be registered and recognized); operating, by the one or more processors, in a response mode in response to determining the trigger condition corresponds to the out of band condition; and implementing, by the one or more processors, at least one control action in the response mode, wherein the control action is controlling, by a power interrupter in electrical communication with the power switch, power delivery to a powered load based at least on the out of band condition (par [176]/according to trigger controller control power to load).
  
2. (Original) The method of claim 1, wherein the method further comprises: determining, by the one or more processors in the power switch, the trigger condition is an audio prompt 

3. (Original) The method of claim 2, wherein audio data is not recorded in the passive mode (par [122, 130]).

  
4. (Original) The method of claim 1, wherein determining the trigger condition is an out of band condition comprises: accessing, by the one or more processors, one or more classifier models stored in one or more memory devices in the power switch; classifying, by the one or more processors, audio data as the out of band condition based on the classifier model; and determining, by the one or more processors, the trigger condition corresponds to the out of band condition when the audio data is classified as the out of band condition (par [127-128]/memory to register and classify trigger condition).  

6. (New) The method of claim 1, wherein controlling power delivery to a powered load comprises dimming a light (par [176]).

8. (New) A method for processing audio data received at a power switch, the method comprising: obtaining, by one or more microphones of the power switch, audio data in a passive mode (fig.8 (803); fig.6 (607); fig.19 (1915); par [122]/the audio is receive in passive mode); processing, by one or more processors of the power switch, the audio data to identify a 

9. (New) The method of claim 8, wherein the method further comprises: determining, by the one or more processors in the power switch, the trigger condition is a voice command; and entering an active listening mode when the trigger condition is a voice command (par [148, 157-158]).   

10. (New) The method of claim 9, wherein audio data is not recorded in the passive mode (par [122, 130]).  

11. (New) The method of claim 9, further comprising playing back, via a speaker, a responsive audio output in response to the voice command (par [122]).  

12. (New) The method of claim 11, wherein controlling power delivery to a powered load comprises dimming a light (par [176]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0158460 A1) and Engle et al. (US 8,477,955 B2).

Claim 5, the method of claim 1, wherein the out of band condition comprises one or more of a voice signal as noted. 

But the art never specify as the signal as being one or more of smoke alarm, breaking glass, crying baby, barking animal, or siren (col.7 line 50-60 & col.9 line 63-67). Thus, one of the ordinary skills in the art could have modified the art by implementing such signal as being one or more of smoke alarm, breaking glass, crying baby, barking animal, or siren so as to generated signal based on such recognition of the noted siren signal.    

Claim(s) 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0158460 A1) and Roman et al. (US 2018/0213037 A1).




But the art never specify of the device to be controlled as being  a fan.
	But it shall be noted  Roman et al. disclose of controlling various device including a fan (par [23, 38]). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as controlling power to such a fan by  enabling voice operating control at remote location.

Claim 13, the method of claim 11, wherein controlling power delivery to a device s mentioned (par [244]).

But the art never specify of the device to be controlled as being  a television.
	But it shall be noted  Roman et al. disclose of controlling various device including a television (par [23, 38]). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as controlling power to such a fan by  enabling voice operating control at remote location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DISLER PAUL/Primary Examiner, Art Unit 2654